Approval of the minutes of the previous sitting : see Minutes
Madam President, concerning personal statements, in the debate we had this morning with Mr Sarkozy, I made a number of comments about the European Union's attitude towards democracy. In particular, I talked about the leader of the Socialist Group, Martin Schulz, having made some disparaging and derogatory comments in the debate in June of this year. He was allowed by the President, Mr Pöttering, to get up and to say that my comments had been untrue and that he had never in any way suggested that the 'no' side could be linked in the future with fascism. I would like, please, to set the record straight.
On 18 June, in this place, when talking about the 'no' vote in Ireland, this is exactly what Martin Schulz said. He said, 'The passion has migrated to the other side, the side which speaks ill of Europe, on the right wing of the political spectrum. It lies with those who speak ill of Europe, and who do so simply because they are afraid. In Europe, however, this mixture of social decline and fear has always opened the door to fascism.'
Mr Schulz may not like what I have to say. He may profoundly disagree with what I say. However, I would say to you, Mr Schulz, when I get up in this place, I always research very thoroughly what I say. I never stand up here and tell lies. What I said, I believed to be entirely true. I am not asking for an apology or anything of that kind. I do this to put the matter straight, and I regret that our President, Mr Pöttering, chose to use Rule 145 to allow Martin Schulz to take the floor this morning but not to allow me to take the floor this morning, which in fact was the very point of the speech I made this morning. It is not a level playing field in the European Union. It is as though you are the good guys if you are pro-Treaty and you are the bad guys if you are opposed to the Treaty. That, to me, is not very democratic.
Mr Farage, your comments will be entered on the record.
(DE) Madam President, Mr Farage claimed this morning that I had said, in this House, that 'a "no” vote will lead to fascism'. 'In previous times Martin Schulz has stood up and said that a "no” vote will lead to fascism'. I have never said that - never! - and I would like to clarify this point once and for all now.
I do not believe that a 'no' vote by any given population - like the Irish population, for example - leads to fascism. That is not my belief. That is now clear once and for all. I do, however, very much believe that we must all be aware that playing with the feelings of people who are plagued by the fears of losing social status is always dangerous if it gets into the hands of incendiarists. I do not know whether any of you can be counted amongst the ranks of the incendiarists. I hope not. I am very well aware, however, that such incendiarists do exist.
There is one thing that you can be sure of, Mr Farage, and that is that I will fight against people like you, and your politics, for as long as I am physically able to do so!
Both sides have given an explanation and we shall now move on to the next item.